Per Curiam.
We are clear that a writ should be allowed. It may be presented accordingly.
Counsel have apparently stipulated that in case of allowance the court shall proceed and decide the case as on final hearing on briefs to be furnished by the respective parties. However, we cannot accede to this method of disposition, particularly as no brief has been submitted for the city, and we are not apprised that counsel for the city consent that the conviction in question be set aside.
Let a writ issue and return in the usual course.